Citation Nr: 1003491	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracolumbar 
spine disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a chronic prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to 
September 1964, and from December 1964 to June 1978.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which denied the 
Veteran's claims for service connection for a cervical spine 
disorder, a thoracolumbar spine disorder, a bilateral hearing 
loss disorder and a chronic prostate disorder.  

The issue of entitlement to service connection for a 
thoracolumbar spine disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a cervical spine 
disorder that is etiologically related to a disease, injury, 
or event in service, or that manifested to a compensable 
degree within one year of separation from service.

2.  The Veteran is not shown to have a hearing loss 
disability that is etiologically related to a disease, 
injury, or event in service, or that manifested to a 
compensable degree within one year of separation from 
service.

3.  The Veteran is not shown to have a prostate disability 
that is etiologically related to a disease, injury, or event 
in service.




CONCLUSIONS OF LAW

1.  A cervical spine disorder was neither incurred in, nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a) (2009).

2.  A bilateral hearing loss disorder was neither incurred 
in, nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2009).

3.  A prostate disorder was neither incurred in, nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the April 2006 letter also satisfied the requirements of 
Dingess and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim. 

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and post-service 
private treatment records.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board notes that, shortly after receiving notification 
that his appeal was being certified to the Board, the Veteran 
submitted completed VA "Authorization and Consent to Release 
Information" forms to allow VA to attempt to obtain 
additional private treatment records for the Veteran's back 
disorders.  This is addressed in the REMAND portion of the 
decision below.

The Board notes that in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the Veteran's claims of service connection for a 
cervical spine disorder, bilateral hearing loss or a chronic 
prostate disorder because there is no competent medical 
evidence of record otherwise suggesting that these diseases 
had their onset in service or are otherwise related to the 
Veteran's active duty service, and, in fact there is no 
competent evidence showing that the Veteran has a current 
diagnosis of any of these disorders.  

The Board recognizes that, in some instances, credible 
evidence of recurring symptoms, as well as credible lay 
reports of a continuity of symptomatology since service, can 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As will be discussed in 
greater detail below, however, there is no credible evidence 
of a continuity of symptomatology so as to suggest an 
association between his military service and his claimed 
cervical spine disorder, bilateral hearing loss or a chronic 
prostate disorder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for arthritis and certain 
organic diseases of the nervous system, such as hearing loss, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009). 

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

38 U.S.C.A. § 1154(b) further provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary of VA shall accept as sufficient proof of service 
connection, for any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons 
for granting or denying service connection in such cases 
shall be recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone, however.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

III. Analysis

The Veteran claims that he sustained a cervical spine injury 
in the Navy when he fell onto a pier from a ship and injured 
his upper back.  He also contends that he currently suffers 
from bilateral hearing loss as a result of active duty combat 
service on a ship and was subjected to command boat cannon 
fire without the benefit of hearing protection.  See VA Form 
9, January 2007.  With regard to his claim of service 
connection for a chronic prostate disorder, he contends that 
because prostate disorders are "not constant," and thus, 
did not appear each time he was examined in service, the 
condition was never diagnosed.  See letter, November 2006.  
He also claims that the military service medical personnel 
who examined him were not specialists, and thus, were not 
competent to diagnose his claimed disorders.  Id. 

	a) Service connection for a cervical spine disorder

A review of the Veteran's service treatment records shows 
normal findings for medical examinations in December 1958, 
October 1960, August 1961 and July 1964, with no evidence of 
spine or other musculoskeletal system disorders.  In May 
1977, however, during the Veteran's service in the Navy, he 
was seen for complaints of upper back pain and was diagnosed 
with a muscle strain.  There is no indication in the 
treatment reports, however, that he sustained a fall from a 
ship.  There is also no evidence that he was seen again for 
further complaints of an upper back or cervical spine 
disorder, suggesting that his strain was a temporary 
condition, and his June 1978 service separation examination 
revealed normal findings in all systems, including the spine 
and musculoskeletal system.

Following service, there is no evidence that the Veteran 
sought or received treatment for any back or neck disorders 
until February 2004, when he sought treatment for low back 
pain and stiffness.  He was subsequently diagnosed with 
degenerative disc disease of the lumbar spine and underwent 
lumbar spine surgery in April 2004.  Although the Veteran's 
private treatment reports indicate evidence of a current low 
back disorder, there is no evidence that he has been 
diagnosed with a current upper back or cervical spine 
disorder.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Shedden v. Principi, supra.  In this case, because 
there is no competent evidence of the claimed disorder, 
service connection is not warranted on either a presumptive 
or direct basis. 

Furthermore, even if it was presumed that a current 
disability existed, the preponderance of the evidence is 
against finding that such disability is related to service.  
As noted, he was seen for complaints of upper back pain on 
one occasion during service and was diagnosed with a muscle 
strain.  However, there is also no record that he was seen 
again for further complaints of an upper back or cervical 
spine disorder, and his June 1978 service separation 
examination revealed normal findings in all systems, 
including the spine and musculoskeletal system.  There is no 
evidence that the Veteran sought or received further 
treatment for any back or neck disorders until February 2004, 
when he sought treatment for low back pain and stiffness.  
Since that time, the Veteran has repeatedly reported a 
history of low back problems since military service, but he 
has not alleged a similar continuity of symptomatology with 
respect to the neck or cervical spine.

The Board acknowledges the Veteran's contentions that his 
cervical spine disorder is related to an injury sustained in 
service.  In this regard, the Board notes that the Veteran, 
as a lay person, is competent to describe symptoms that he 
experiences first-hand, such as neck pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this 
case, he has not reported a continuity of symptomatology 
between his military service and his current cervical spine 
problems, and he is not otherwise competent to suggest a 
relationship between his current problems and his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, service connection is not warranted.

	b) Service connection for a bilateral hearing loss 

Upon review of the claims file, the Board notes that the 
entirety of the Veteran's service treatment records are void 
of any complaints of, treatment for, or diagnosis of a 
hearing loss disorder.  

Upon separation from service, an examination reflected 
puretone thresholds as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
5
10
10
15

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies and the auditory 
thresholds for at least three of the frequencies was not 26 
percent or greater.  

There is also no competent evidence that a hearing loss 
disorder was diagnosed within the one-year presumptive period 
following service.  Furthermore, there is no indication in 
the Veteran's private treatment records of any treatment for, 
or diagnosis of a hearing loss as defined by 38 C.F.R. 
§ 3.385 since his separation from service, including no 
competent evidence that he has a current diagnosis of a 
bilateral hearing loss.  As noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown; Brammer v. Derwinski; 
Shedden v. Principi, supra.

The Board is cognizant that the Veteran is competent to 
report having been exposed to loud noise in service and to 
describe experiencing difficulty hearing, and can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362.  

However, even conceding the possibility that the Veteran 
currently has trouble hearing, and was exposed to loud noises 
during his active duty service as a military police in the 
Army, he has not alleged that he experienced any symptoms of 
hearing loss in service, or any continuity of symptomatology 
since service.  Thus, the earliest evidence of the onset of 
hearing trouble is his formal claim, which was received 
decades after his separation.  As noted, he is not competent 
to suggest a relationship between his military service and 
symptoms that had their onset decades later.  Espiritu, 
supra.  As such, service connection is not warranted.

In closing, given the Veteran's report as to the 
circumstances of his noise exposure in service, the Board has 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 2002).  However, the Veteran was not in receipt of any 
awards and/or decorations that would suggest that he 
participated, i.e., fired a weapon, in actual combat with the 
enemy.  Furthermore, in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  As noted, Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  In 
this case, as explained in detail above, the Veteran has 
reported being exposed to louse noise in service, and the 
Board has not challenged the credibility of his reports.  
Rather, the Board has relied on the absence of any assertion 
of hearing trouble in service, or the lack of lay description 
of any continuity of symptomatology between the current 
claimed disabilities and his military service.  Thus, even if 
combat participation was presumed, the preponderance of the 
evidence would remain against finding any relationship 
between his current complaints and his military service. 

	c) Service connection for a chronic prostate disorder

A review of the Veteran's service treatment reports shows 
that, in August 1972, he was seen in the dispensary with 
complaints of low back discomfort radiating into in inguinal 
area and was diagnosed with prostatitis.  The Board notes 
that, although his service treatment reports noted that he 
reported a history of abdominal problems in June 1976, there 
is no evidence that he ever complained of, or was diagnosed 
with prostatitis, or any other prostate or urinary problems 
again during service.  His June 1978 service separation 
examination revealed normal findings for all systems, and on 
the accompanying medical history report, he did not indicate 
that he had or had previously had any chronic prostate 
disorders, kidney problems or urinary tract infections.  

The claims folder reveals that, following service, there has 
been no competent medical evidence to show that the Veteran 
has either sought treatment for, or ever been diagnosed with 
a chronic prostate disorder, and there is no competent 
evidence of record indicating a current diagnosis of the 
condition.
  
As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  While the Veteran 
is competent to attest to matters with which he has personal 
knowledge, such as subjective complaints of urinary tract 
problems, he does not have medical expertise, and he cannot 
establish through lay reports alone that he had, or currently 
has a chronic prostate disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  Consequently, service connection for the 
Veteran's claim is not warranted.

Furthermore, even if it was presumed that a current 
disability existed, the preponderance of the evidence is 
against finding that such disability is related to service.  
As noted, in August 1972, he was seen in the dispensary with 
complaints of low back discomfort radiating into in inguinal 
area and was diagnosed with prostatitis.  His service 
treatment reports noted that he also reported a history of 
abdominal problems in June 1976; however, there is no 
evidence that he ever complained of, or was diagnosed with 
prostatitis, or any other prostate or urinary problems again 
during service.  Most significantly, the June 1978 service 
separation examination revealed normal findings for all 
systems, and on the accompanying medical history report, he 
did not indicate that he had or had previously had any 
chronic prostate disorders, kidney problems or urinary tract 
infections.  

The Veteran is now contending that he has a prostate disorder 
that he believes may have had its onset in service; however, 
he has not described experiencing a continuity of 
symptomatology since service, and, in fact, he has not 
reported what symptomatology he is currently experiencing 
that he believes is attributable to a prostate disorder.  As 
noted, he is not otherwise competent to suggest a 
relationship between any current problems and his military 
service.  Espiritu, supra.  As such, service connection is 
not warranted.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claims for 
service connection for a cervical spine disorder, a bilateral 
hearing loss disability, and a chronic prostate disorder; the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
does not apply, as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a chronic prostate 
disorder is denied.


REMAND

The Veteran contends that he currently has a chronic 
thoracolumbar spine disorder as a result of a fall from a 
ship during active duty service.

In this regard, the Board notes that, although his service 
treatment records show that he sought treatment in service 
for pain in his mid-thoracic spine, there were no clinical 
findings and no diagnosis.  

Following service, there is no evidence that the Veteran 
sought treatment for a chronic back disorder until February 
2004, when he was seen by a private physician, Dr. H. 
Jenkins, for low back pain and stiffness.  In May 2004, he 
underwent a lumbar decompression and spinal fusion.  In May 
2006, Dr. Jenkins opined that the Veteran remained 
symptomatic and that it appeared that his symptoms were 
related to an injury he sustained during active duty service 
after falling off a ship onto a pier.  Dr. Jenkins also 
noted, however, that he did not believe the Veteran's 
symptoms to be disabling.

The Board further acknowledges that he is competent to 
describe symptoms related to a back problem in service, and 
the continuation of any such symptoms since service.  The 
Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first- hand 
knowledge.  See Charles, supra; see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the veteran's 
current lumbar spine disorder began during service or is 
related to an injury, medical procedure, or some other 
incident of service is necessary to adjudicate the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  See 
Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2008) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
The requirement under the VCAA for warranting a VA 
examination, that the evidence "indicates" that the 
veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon, supra.  In this 
case, in light of the Veteran's reports of continuous 
problems in service, as well as the notation of Dr. Jenkins, 
the Board finds that an examination is warranted.

In April 2008, shortly after certification of the appeal of 
his claim to the Board, the Veteran submitted VA 
"Authorization and Consent to Release Information" (VA Form 
21-4142) with the names and contact information of two 
physicians relating to previous treatment for his back 
disorders in order to allow VA to obtain treatment 
information on his behalf.  Additionally, as the Veteran 
indicates that this treatment began only a few years after 
his separation from service (and relates to his claim that he 
experienced continuous back pain since service), the Board 
finds a remand for additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records identified 
by the Veteran on the VA Form 21-4142 
relating to his chronic back disorder.  
All attempts to procure such records 
should be documented in the file and all 
records produced by the requested search 
should be incorporated into the record.  
If no records are located, this fact 
should be documented in the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination of the 
thoracolumbar spine, including any 
diagnostic tests deemed necessary.  The 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
thoracolumbar spine disorder is related to 
his military service.  The Veteran's 
complete claims must be provided to the 
examiner in conjunction with the review, 
and the examiner must review the complete 
record, including the Veteran's service 
treatment records, and specifically state 
that the complete record has been 
reviewed.  The examiner should also elicit 
a history directly from the Veteran 
regarding his back complaints.

The examiner is also advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

Any and all opinions must be accompanied 
by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


